                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 27, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
VS.                                          §   CRIMINAL ACTION NO. 2:19-CR-950
                                             §
CARLOS FLORES-AMARO, et al,                  §
                                             §
        Defendants.                          §

      OPINION AND ORDER GRANTING MOTION FOR CONTINUANCE

       On September 27, 2019, Defendants orally moved for a continuance of the final

pretrial conference and jury selection and trial because the Defendants and counsel had

not yet had and opportunity to interview an essential witness in the case. The United

States was unopposed to the motion.

       Under the Speedy Trial Act, a district court may grant a continuance and exclude

the resulting delay from the time in which a trial must commence if it makes on-the-

record findings that the ends of justice served by granting the continuance outweigh the

public’s and defendant’s interests in a speedy trial. 18 U.S.C. § 3161(h)(7).

       Having considered the Defendants’ motion, the Court finds that the failure to grant

a continuance in this case would deny counsel for the defendants the reasonable time

necessary for effective preparation, taking into account the exercise of due diligence.

       Accordingly, the Court finds that the ends of justice are served by granting a

continuance in this case and outweigh the best interests of the public and Defendant in a

speedy trial, and the period of the continuance is excluded from speedy trial computation.


1/2
      The Court GRANTS the Defendants’ oral motion and CONTINUES the final

pretrial conference until October 30, 2019, at 8:00 a.m. before undersigned and

schedules the jury selection and trial for November 12, 2019, at 8:30 a.m. before Hon.

David S. Morales.

      ORDERED this 27th day of September, 2019.


                                           ___________________________________
                                           B. JANICE ELLINGTON
                                           UNITED STATES MAGISTRATE JUDGE




2/2
